**310The petition for review is granted. Further action in this matter is deferred pending consideration and disposition of a related issue in People v. Valencia, S223825, and People v. Chaney, S223676 (see Cal. Rules of Court, rule 8.512(d)(2) ), or pending *763further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 8.520, is deferred pending further order of the court. **311CANTIL-SAKAUYE, C.J., WERDEGAR, CHIN, CORRIGAN, LIU, CUÉLLAR, and KRUGER, JJ., concur.